Exhibit 10.23
AMENDMENT TO THE EMPLOYMENT AGREEMENT
BETWEEN HARLAND CLARKE HOLDINGS CORP.
AND PETER A. FERA, JR.
     WHEREAS, Harland Clarke Holdings Corp., a Delaware corporation (the
‘‘Company’’), and Peter A. Fera, Jr. (the ‘‘Executive’’) entered into an
employment agreement (as amended, the “Employment Agreement”) dated as of
February 13, 2008;
     WHEREAS, the Company and the Executive wish to modify the term of
employment set forth in the Employment Agreement;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive hereby agree to
amend the Employment Agreement, effective as of February 2, 2010, as set forth
below:

  1.   Section 2.1 is hereby modified by deleting the date of December 31, 2010
and inserting in its place the date December 31, 2013.     2.   All other terms
and conditions of the Employment Agreement shall otherwise remain in place,
except as expressly amended herein.

     IN WITNESS WHEREOF, the parties have executed this Amendment to the
Employment Agreement effective as of February 2, 2010.

            HARLAND CLARKE HOLDINGS CORP.
      By:   /s/ Charles Dawson         Name:   Charles Dawson        Title:  
President & CEO                /s/ Peter A. Fera, Jr.         Peter A. Fera,
Jr.           

Page 1 of 1